Citation Nr: 1506824	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-15 440	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to an effective date prior to December 13, 1994 for the grant of service connection for organic brain syndrome, status post frontal lobe lesion, astrocytoma with dementia, apraxia, and aphasia (organic brain syndrome).


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office in Los Angeles, California (RO).  

Although additional medical evidence has been added to the record since the April 2012 Statement of the Case without a waiver of RO review of the additional evidence, this evidence is cumulative of evidence already on file linking the veteran's brain tumor to service.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for migraine headaches appears to have been raised in a statement received by VA in June 2012, and the issue of entitlement to service connection for residuals of a nasal fracture has been raised by a June 2013 statement, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection for cervico-occipital headaches was granted by rating decision in March 1980, and a 10 percent rating was assigned effective 
November 1, 1979.

2.  Organic brain syndrome was diagnosed in October 1994.

3.  A claim for service connection for a brain tumor was received by VA on December 13, 1994.

4.  Service connection for organic brain syndrome was granted by rating decision in March 2000, and a 100 percent rating was assigned effective October 3, 1995.

5.  An earlier effective date of December 13, 1994 was granted for the Veteran's organic brain syndrome by rating decision in July 2000.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to December 13, 1994 for the award of service connection for organic brain syndrome have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to an earlier effective date.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  

VCAA normally requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a current examination is not relevant to a claim for entitlement to an earlier effective date for the grant of service connection.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran believes that service connection is warranted for organic brain syndrome beginning in November 1979 because he has had frontal headaches since service, because he is service connected for headaches effective November 1, 1979, and because it was eventually determined that his headaches were due to his organic brain syndrome.  

According to the applicable regulations, the date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  

Service connection for cervico-occipital headaches was granted by rating decision in March 1980, and a 10 percent rating was assigned effective November 1, 1979.  Organic brain syndrome was diagnosed in October 1994.  A claim for service connection for a brain tumor was received from the Veteran by VA on December 13, 1994.  Several VA and private medical statements found a causal connection between the Veteran's headaches in service and his post-service brain tumor.  Service connection for organic brain syndrome was granted by rating decision in March 2000, and a 100 percent rating was assigned effective October 3, 1995.  An earlier effective date of December 13, 1994 was granted for the Veteran's organic brain syndrome by rating decision in July 2000.

The Veteran is essentially contending that because his initial claim for benefits in November 1979 included headaches, and it was subsequently concluded by a number of medical professionals that his headaches were due to his brain tumor, his organic brain syndrome should be service connected effective November 1, 1979, the same day as his headaches are service connected.  

The Veteran initially filed a claim for benefits in November 1979 in which his list of disabilities includes headaches and a neck condition.  Based on the evidence of record, the March 1980 rating decision granted entitlement to service connection for several disabilities, including cervico-occipital type headaches, which were assigned a 10 percent rating effective November 1, 1979, and arthralgia of the knees, elbows, ankles, and neck, which was assigned a 20 percent rating effective November 1, 1979.  

Although the Veteran's service treatment records contain multiple complaints of headaches, including in September 1961, October 1965, and December 1973, these headaches are primarily associated with neck pain and are described as tension headaches.  The service records do not show specific complaints of chronic frontal headaches.  In fact, it was noted on the Veteran's May 1979 retirement medical history report that he had frequent headaches at the base of his skull and neck, muscle tension type, for which he was taking medication with good relief.  This report does not mention any frontal headaches.  Consequently, the evidence does not show that the Veteran's November 1979 claim included a claim for frontal headaches related to a brain tumor.  Although a September 2011 opinion from a VA physician reports that the Veteran's service records refer to frontal headaches, this statement does not refer to any specific service treatment record and does not address the May 1979 separation medical history report that only refers to occipital headaches.

The initial post-service medical evidence indicative of a tumor is not until the Veteran was hospitalized September 1994 with episodes of impairment of consciousness and an abnormal mental state, and the initial correspondence from the Veteran related to a claim for a disability related to the tumor was not received by VA until December 13, 1994.  A CT brain scan disclosed evidence of a large frontal tumor arising from the midline.  He was transferred to Orlando Regional Healthcare System in October 1994, where a bifrontal craniotomy was performed.  

As a claim for benefits related to organic brain syndrome was not received within the year after discharge, the effective date for entitlement to service connection would be the later of the date of receipt of the claim or the date entitlement arose.  Consequently, the correct effective date for a grant of entitlement to service connection for organic brain syndrome associated with the Veteran's brain tumor would be December 13, 1994, the date of receipt of the claim for benefits associated with his brain tumor.  


ORDER

Entitlement to an effective prior to December 13, 1994 for an award of service connection for organic brain syndrome is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


